Citation Nr: 1726303	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD). 

2. Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1976 to January 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran's claim was developed and adjudicated as a claim for service connection for PTSD. However, the evidence of record shows diagnoses of psychiatric disability other than PTSD. In light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass the other psychiatric diagnoses.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include PTSD and MDD, is etiologically related to his military service.

2. The Veteran's compensable service-connected disabilities have a combined evaluation for compensation of 70 percent or greater, with at least one disability rated at 40 percent or greater. 

2. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his PTSD is the result of a close friend and fellow serviceman's death after being hit by car in 1995. The Veteran also contends that his psychiatric symptoms are caused by chronic pain from his service-connected physical disabilities. Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran meets the criteria for service connection for an acquired psychiatric disorder.

First, the Board finds medical evidence supports a clear diagnosis of psychiatric disorder. Service treatment records are silent for complaints, treatment, or diagnosis of a chronic psychiatric disorder. There is no mention of psychiatric complaints in the Veteran's exit examination. The Veteran has not contended that he sought treatment for a psychiatric disorder in service. Post-service records establish that the Veteran has been diagnosed with MDD, PTSD, and mood disorder. 

Second, the Board finds there is credible supporting evidence that the Veteran's reported in-service stressor occurred. The Veteran reported that on August 31, 1995, he was scheduled to meet with a fellow sailor (M.W.), but fell asleep. The Veteran woke up to learn that M.W. had been hit by a car. Joint Service Records Research Center (JSRRC) confirmed that Officer M.W. died on September [REDACTED], 1995. M.W.'s DD Form 1300 confirms he was struck by a vehicle after stepping into traffic. 

In August 2010, the JSRRC coordinator did not concede the stressor of M.W. being hit by a car because the Veteran did not witness the incident. The coordinator determined the evidence was not sufficient to concede that a stressful event significant enough to result in PTSD occurred. The Board finds the JSRRC coordinator is competent to research and report verifiable events in service. The Board does not find the JSRRC coordinator competent to provide an opinion as to whether an event was significant enough to result in PTSD, as that requires medical expertise. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Third, as to the issue of direct service connection, the Board finds medical evidence establishes a link between the Veteran's current symptoms and claimed in-service stressor. In June 2013, the Veteran's treating psychiatrist opined the Veteran's PTSD is the result of his intense guilt feelings upon hearing the death of his best friend in a motor vehicle accident. This doctor is competent to provide a medical diagnosis and nexus opinion. The Board finds this opinion credible, as it is consistent with the Veteran's lay statements and treatment diagnosis. The doctor is a specialist and has a long-standing treatment relationship with the Veteran. The Board gives this nexus opinion great probative weight. As such, resolving reasonable doubt in favor of the Veteran, the Board finds the evidence supports the Veteran meets the criteria of service connection for PTSD. 

As to the issue of secondary service connection, in October 2010, a VA examiner opined the Veteran's chronic pain from his service-connected back condition did not cause his depression, but likely exacerbated the symptoms. The examiner cited to research suggesting there is a connection between depression and chronic pain. The examiner is competent to provide this opinion. The Board finds the examiners opinion credible, as the examiner cites to medical research. The Board gives this opinion great probative weight as it is consistent with treatment records and the Veteran's lay statements regarding chronic pain and depression. As such, resolving reasonable doubt in favor of the Veteran, the Board finds the evidence supports the Veteran's depression was caused or aggravated by his service-connected disabilities.

In summary, resolving reasonable doubt in favor of the Veteran, the Board finds the evidence supports both direct and secondary service connection for an acquired psychiatric disorder, to include PTSD and MDD.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.

The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the 4 extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained. Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected compensable disabilities have a combined evaluation for compensation of 70 percent or greater, with at least one disability rated at 40 percent or greater, when considering the bilateral factor. As such, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

In July 2009, Dr. D.G., a psychiatrist, stated that she treats the Veteran for PTSD, MDD, chronic pain, and mood disorder. She opined the Veteran will never be able to recover his level of functioning to a level that would be necessary for gainful employment. In September 2009, a Social Security Administration (SSA) examination diagnosed the Veteran with MDD, PTSD, chronic pain, and cannabis abuse in remission. The examiner opined the Veteran's ability to function in most jobs is moderately to severely impaired due to Veteran's chronic emotional and physical problems. In September 2009, a VA examiner opined the Veteran's service-connected disabilities would interfere with physical, but not sedentary labor. In December 2009, SSA determined the Veteran unable to perform his past work, or use transferable skills from his past work to perform other work, due to his physical and mental disabilities. In September 2012, VA Vocational Rehabilitation & Employment determined it was not reasonable to expect the Veteran to train for or obtain a suitable job at this time because of multiple neck surgeries and worsening neck pain. In October 2012, a VA examiner opined the Veteran's service-connected neck condition did not impact his ability to work. In July 2013, a VA vocational rehabilitation counselor stated that achievement in employment was not reasonably feasible. The counselor reviewed the Veteran's employment history, education and training, and vocational materials. The counselor referenced the Veteran's service-connected physical conditions. In March 2013, a VA examiner opined the Veteran's service-connected neck would prevent physical, but not sedentary labor. In March 2015, a VA examiner opined that sedentary work might be helpful with 15 minute breaks every 4 hours. A June 2016 VA examiner opined the Veteran could likely perform sedentary work. In July 2016, Dr. L.B., the Veteran's neurologist, opined the Veteran was medically disabled because of cervical myelopathy. In December 2016, Dr. L.B. strongly disagreed with the June 2016 VA examination and opinion, and stated it was greatly inconsistent with the severity of the Veteran's condition. She noted the Veteran uses a walker and has severe spasticity and hyperactive reflexes. In January 2017, VA provided the Veteran with new examinations for the back, neck and the peripheral nerve system. This examiner opined the Veteran's service-connected conditions would impair both physical and sedentary occupational activities due to decreased motor skills in the upper extremities, as well as load bearing activities. 

The above medical examiners are competent to opine on the Veteran's medical abilities, and the vocational counselors are competent to opine on the Veteran's vocational abilities, but the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). The Board gives low probative weight to the September 2009, October 2012, March 2013, March 2015, and June 2016 VA examiner opinions. The Board finds these opinions less than credible. First, these opinions do not consider the Veteran's psychiatric disabilities, when opining the Veteran could perform sedentary work. These opinions are inconsistent with the Veteran's lay statements, the opinion of VA vocational counselors, the opinion of the Veteran's treating sources, and SSA examination and opinion. In addition, the examiners do not discuss the other opinions of record or provide a sufficient rationale when providing these employability opinions. The Board gives great probative weight to the July 2009 opinion of Dr. D.G, the September 2009 SSA examiner opinion, the VA vocational rehabilitation opinions, the July 2016 opinion of Dr. L.B., and the January 2017 VA examination opinion. The Board finds these opinions credible. These opinions consider both the Veteran's mental and physical limitations. These opinions are consistent with the Veteran's lay statements, treatment records, and the schedular ratings assigned to the Veteran.

The Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. 

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


